Citation Nr: 1428332	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  06-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to November 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2005, the Veteran testified at a personal hearing before a Decision Review Officer.  In November 2007, the Veteran and his spouse testified at a personal hearing before a Veterans' Law Judge.  Transcripts of those hearings are of record.  

In a January 2013 decision, the Board denied the appeal as to entitlement to service connection for a back disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In January 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the January 2013 decision as to this matter, and remanded the matter to the Board for compliance with the terms of the JMR.  

It is noted that the Veteran's representative requested a 60 day extension to submit additional evidence.  In light of the Parties' agreement in the JMR, the Board must remand this matter.  Therefore, the Board does so at the present time to avoid unnecessary delay.  In light of the delays in the full adjudication of this case (this issue has been on appeal for more than ten years), another 60 day delay is not warranted.   

In this regard, this finding is not found prejudicial to the Veteran as the representative can submit additional argument and evidence to the RO during the time the matter is on remand from the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 JMR, the Parties agreed that a January 2012 examination report did not comply with the Board's March 2011 Remand directive to provide the examination and obtain a medical opinion as to the nature and etiology of the Veteran's back disability.  In that March 2011 Remand, the Board directed the examiner to accept as true that the Veteran injured his back during service and subsequently developed chronic back pain, even though the service treatment records were negative for any findings of a back injury. 

The Parties agreed that the examiner who examined the Veteran in January 2012 determined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by his claimed in-service injury, event or illness because there was no documented injury.  The Parties quoted the examiner's rationale and the Parties agreed that the rationale did not adhere to the Board's directive to accept as true that the Veteran injured his back during service and developed chronic back pain.  The Parties agreed that because the examiner did not comply with the Board's March 2011 Remand directive, the Board should ensure that the Veteran is provided with an adequate VA examination that complies will all of the previous Remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination to ascertain the nature and etiology of any back disability, including his diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine.  The examiner must review all of the evidence of record.  All necessary special studies or tests are to be accomplished, to include x-rays, if deemed necessary by the examiner.  The examination must be conducted, and the requested expert opinion provided, by an examiner who has not previously examined the Veteran.  

After a review of examination findings and the entire evidence of record, the examiner should render an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability, to specifically include degenerative joint and degenerative disc disease of the lumbar spine, is related to the Veteran's period of military service, to include his in-service back injury?  Although the Veteran's service treatment records are negative for any findings of a back injury, the examiner should accept as true that the Veteran injured his back during service and subsequently developed chronic back pain.  That is, the Board, as fact finder, has determined as a factual matter, that the Veteran injured his back during service.  

An opinion based on lack of documentation of back injuries or back problems during the Veteran's service will be deemed inadequate and result in additional delay.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If no link to military service is found, such findings and conclusions should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.  A rationale based on lack of documentation of back injuries or back problems during the Veteran's service will be deemed inadequate, as the Board has already made that determination.  

2.  The RO must then review the examination report in light of this Remand and the January 2014 Joint Motion for Partial Remand.  If the examination report does not comply with the Board's directive, above, then the RO must take immediate corrective action.  

3.  Then, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response prior to retuning the matter to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



